DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) with regard to parent Application No. JP2020-156741, filed on 09/17/2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/14/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Step 1: Claims 1-20 are directed to statutory categories, namely machines (claims 1-8 and 17-20), and a process (claims 9-16).

Step 2A, Prong 1: Claims 1, 9 and 17 in part, recite the following abstract idea: 
…obtaining schedules of a user; and outputting, based on a content of a first schedule among the schedules of the user, a proposal for an action of the user to change his or her mood in a first free time in which the user has no schedule immediately before the first schedule [Claims 1 and 9],
…obtaining schedules of a user; and transmitting to… based on a content of a first schedule among the schedules of the user, a proposal for an action of the user to change his or her mood in a first free time in which the user has no schedule immediately before the first schedule [Claim 17].

These concepts are not meaningfully different than the following concepts identified by the 2019 Revised Patent Subject Matter Eligibility Guidance: 
Concepts relating to certain methods of organizing human activity. The aforementioned limitations describe steps for managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions. Specifically, outputting a a proposal for an action of the user to change his or her mood is considered to be steps for managing personal behavior). As such, claims 1, 9 and 17 recite concepts identified as abstract ideas.

Dependent claims 2-8, 10-16 and 18-20 recite limitations relative to the independent claims, including, for example: 
…determining, based on the content of the first schedule, whether or not the user is capable of performing the first schedule in a predetermined place; and proposing to move to the predetermined place in the first free time, as the proposal for the action of the user to change his or her mood, in cases where the user is the user is capable of performing the first schedule in the predetermined place [Claim 2],
…determining, based on the content of the first schedule, whether or not the user is capable of performing the first schedule in a predetermined place; and proposing to exercise in the first free time as the proposal for the action of the user to change his or her mood, in cases where the user is not capable of performing the first schedule in the predetermined place [Claim 3],
…wherein the controller performs: proposing to walk as the proposal to exercise [Claim 4],
…obtaining information about an attribute of the user; generating a movement route based on the attribute of the user; and outputting the movement route [Claim 5],
…obtaining the attribute of the user based on a message posted by the user… [Claim 6],
…proposing to perform an exercise without movement as the proposal for the action of the user to change his or her mood in the first free time when the length of the first free time is less than a predetermined period of time [Claim 7].
The limitations of these dependent claims are merely narrowing the abstract idea identified in the independent claims, and thus, the dependent claims also recite abstract ideas.

Step 2A, Prong 2: This judicial exception is not integrated into a practical application. In particular, independent claims 1, 9 and 17 only recite the following additional elements – 
An information processing apparatus including a controller configured to perform… [Claim 1],
…a computer… [Claim 9],
A system including a server configured to perform…; …a terminal of the user [Claim 17].

Dependent claims 1, 9 and 17 only recite the following additional elements –
… a social networking service… [Claims 6 and 14].
The apparatus, computer, controller, server, social networking service and executable instructions are recited at a high-level of generality (see MPEP § 2106.05(a)), like the following MPEP example:
iii. Gathering and analyzing information using conventional techniques and displaying the result, TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48; 
Furthermore, the computer implemented element is considered to amount to no more than mere instructions to apply the exception using a generic computer component (see MPEP 2106.05(f)), like the following MPEP example: 
i. A commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); 
Accordingly, these additional elements do not integrate the abstract idea into a practical application. 
The remaining dependent claims do not recite any new additional elements, and thus do not integrate the abstract idea into a practical application.

Step 2B: Claims 1, 9 and 17 and their underlying limitations, steps, features and terms, considered both individually and as a whole, do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the following reasons: 
An information processing apparatus including a controller configured to perform… [Claim 1],
…a computer… [Claim 9],
A system including a server configured to perform…; …a terminal of the user [Claim 17].
These elements do not amount to significantly more than the abstract idea for the reasons discussed in 2A prong 2 with regard to MPEP 2106.05(a) and MPEP 2106.05(f). By the failure of the elements to integrate the abstract idea into a practical application there, the additional elements likewise fail to amount to an inventive concept that is significantly more than an abstract idea here, in Step 2B. 
As such, both individually or in combination, these limitations do not add significantly more to the judicial exception.
The remaining dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the dependent claims do not recite any new additional elements other than those mentioned in the independent claims, which amount to no more than mere instructions to apply the exception using a generic computer component (see MPEP 2106.05(f)). As such, these claims are not patent eligible.

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 9-14 and 17-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Karsten et al., U.S. Publication No. 2017/0004459 [hereinafter Karsten].

Regarding claim 1, Karsten anticipates …An information processing apparatus including a controller configured to perform: obtaining schedules of a user (Karsten, ¶ 8, FIG. 8 shows an exemplary graphical user interface (GUI) illustrating a user's calendar output 4000 (discloses obtaining schedules of a user) generated by the data aggregator and processor 1060 (discloses controller). A travel activity 5010 to Tokyo is scheduled into the calendar 4000);
and outputting, based on a content of a first schedule among the schedules of the user, a proposal for an action of the user to change his or her mood in a first free time in which the user has no schedule immediately before the first schedule (Id., ¶ 15, Preferably, determining a suitable appointment for a new activity comprises determining an available time between a current time and a next appointment start time; and determining whether the available time is sufficient for an activity, preferably a wellbeing promoting activity (discloses proposing an activity in a first free time)), (Id., ¶ 16, Preferably, determining a suitable appointment for a new activity comprises determining if an available time is within an activity-free period. Preferably, the activity-free period is determined in dependence on the user data, and preferably biometric data. Preferably, an activity-free period can be entered into the user calendar through user interaction), (Id., ¶¶ 250-252, The invention may, for example, be used for such purposes as: [0251] to (passively) feedback mood information directly to the user, thereby informing the user of a mood they may not be aware they are experiencing, such as through choice of audio/visual entertainment; [0252] to (actively) seek to alter one or more aspects of the user's present or future behaviour and/or environment in response to the user mood, thereby acting to accommodate or change the mood of the user (discloses suggesting activity to change a user’s mood)), (Id., ¶ 171, the user has time in his or her calendar before the next appointment, and the calendar determines that the user has not taken many steps that day; the calendar determines a park near to the GPS location of the user's device, and suggests a walk in the park to the user and provides directions to the park. In another example, the user's surrounding temperature is detected to be high, in response to which the calendar tool suggests places where cold drinks are available).

Regarding claim 2, Karsten anticipates …The information processing apparatus according to claim 1…
Karsten further anticipates …wherein the controller performs: determining, based on the content of the first schedule, whether or not the user is capable of performing the first schedule in a predetermined place (Karsten, ¶ 18, Preferably, determining a requirement for a new activity comprises determining from an appointment parameter that an associated activity is required. Preferably, the appointment parameter is an appointment location and the associated activity is travel to the appointment location. Preferably, the appointment parameter is an appointment required item and the associated activity is procuring the required item), (Id., ¶ 157, The data aggregator and processor 1060 determines that, given the timespan of the events either side of the space, their geographic separation (New York and San Francisco) and/or the GPS location of the user, air travel is needed between the two events. The data aggregator and processor 1060 identifies travel arrangement information 4060 in order to determine suitable flights for the space 4050);
and proposing to move to the predetermined place in the first free time, as the proposal for the action of the user to change his or her mood, in cases where the user is the user is capable of performing the first schedule in the predetermined place. (Id., ¶ 158, Once a selection of alternative travel arrangements is found, an optimum is selected, for example based on biometric parameters. In one example, high stress levels observed in the user are used to select a travel alternative for maximum convenience instead of lowest cost (discloses proposal for a travel action based on stress/mood)).


Regarding claim 3, Karsten anticipates …The information processing apparatus according to claim 1…
Karsten further anticipates …wherein the controller performs: determining, based on the content of the first schedule, whether or not the user is capable of performing the first schedule in a predetermined place (Karsten, ¶ 18, Preferably, determining a requirement for a new activity comprises determining from an appointment parameter that an associated activity is required. Preferably, the appointment parameter is an appointment location and the associated activity is travel to the appointment location. Preferably, the appointment parameter is an appointment required item and the associated activity is procuring the required item), (Id., ¶ 157, The data aggregator and processor 1060 determines that, given the timespan of the events either side of the space, their geographic separation (New York and San Francisco) and/or the GPS location of the user, air travel is needed between the two events. The data aggregator and processor 1060 identifies travel arrangement information 4060 in order to determine suitable flights for the space 4050);
and proposing to exercise in the first free time as the proposal for the action of the user to change his or her mood, in cases where the user is not capable of performing the first schedule in the predetermined place (Id., ¶ 189, The system can also update suggested activities as time progresses, for example suggesting a jog in favoured but distant park at first, and if the user's location has not changed to the suggested park after half an hour, then suggesting instead a jog in the local neighbourhood park instead (discloses a proposal to exercise based on time and scheduled activities)), (Id., ¶ 171, In another example, the user has time in his or her calendar before the next appointment, and the calendar determines that the user has not taken many steps that day; the calendar determines a park near to the GPS location of the user's device, and suggests a walk in the park to the user and provides directions to the park. In another example, the user's surrounding temperature is detected to be high, in response to which the calendar tool suggests places where cold drinks are available).

Regarding claim 4, Karsten anticipates …The information processing apparatus according to claim 3…
Karsten further anticipates …wherein the controller performs: proposing to walk as the proposal to exercise (Id., ¶ 171, In another example, the user has time in his or her calendar before the next appointment, and the calendar determines that the user has not taken many steps that day; the calendar determines a park near to the GPS location of the user's device, and suggests a walk in the park to the user and provides directions to the park. In another example, the user's surrounding temperature is detected to be high, in response to which the calendar tool suggests places where cold drinks are available).

Regarding claim 5, Karsten anticipates …The information processing apparatus according to claim 2…
Karsten further anticipates …wherein the controller performs: obtaining information about an attribute of the user (Id., ¶ 4, Preferably, the user data is at least one of: biometric data; location data; online activity data; and mood data. Preferably, the user data is provided by at least one of a sensor, a linked remote processor, and/or a local processor), (Id., ¶ 5, Preferably, the user data comprises user settings, preferably including at least one of: user preferences; user travel preferences; user purchase information; and user activity preferences. Preferably, the system is further adapted to enable a user to create and/or modify user settings)
generating a movement route based on the attribute of the user (Id., ¶ 129, The calendar tool performs an action to do with scheduling a new activity for a user in response to one or more calendar entries and commences from within a calendar application. Some examples of possible actions to do with scheduling a new activity for a user are: [0130] suggesting routes to arrive at a location for an appointment, and providing maps);
and outputting the movement route (Id., ¶ 22, Preferably, providing information relating to the new activity comprises at least one of: providing a route or travel directions to the new activity location; providing address and/or contact information for the new activity venue; sending travel directions to a mobile device; and/or printing travel directions).

Regarding claim 6, Karsten anticipates …The information processing apparatus according to claim 5…
Karsten further anticipates …wherein the controller performs: obtaining the attribute of the user based on a message posted by the user to a social networking service (Id., ¶ 264, User moods can be shared or otherwise made available between users on a peer-to-peer basis, through a trusted mood web or through a Trusted Third Party (“TTP”) (discloses social networking service). Moods and user state each include all characteristics and data related to a user as listed above, both historically, currently, projected into the future and desired in the future. And as stated previously, a user can be a group or sub-group of individuals), (Id., ¶ 269, FIG. 14 shows an example of mood availability/sharing. Suppose users Alice (“A”) 9010 and Bob (“B”) 9020 wish to communicate, but only on the basis of knowing (preferably, securely) what the mood of the other party is. The TMP 9030 either knows Bob 9020 or is otherwise willing to vouch that Bob's mood 9034 (typically expressed in a mood certificate 9040) describes the person indicated in that certificate, in this case, Bob 9020), (Id., ¶ 270, In discussions, this third person (the TMP 9030) is often called Trent (“T”) 9030. Bob's mood 9034 and/or a mood certificate 9040 associated with Bob's mood 9034 is sent to Trent 9030. Trent 9030 gives the mood certificate 9040 to Alice 9010, who then uses it to send messages 9050 to Bob 9020 (discloses posted messages) based on knowing Bob's mood 9034. Alice 9010 can trust this mood to be Bob's if she trusts Trent 9030), (Id., ¶ 103, External data 1040 can include contacts and current sentiments information for example from social media sources such as Facebook, Twitter, LinkedIn, as well as general browsing activity), (Id., Fig. 13, Figure depicts obtaining the attribute of the user based on a message posted by the user to a social networking service).

    PNG
    media_image1.png
    445
    673
    media_image1.png
    Greyscale



Regarding claim 9, Karsten anticipates …An information processing method for causing a computer to perform: obtaining schedules of a user (Karsten, ¶ 8, FIG. 8 shows an exemplary graphical user interface (GUI) illustrating a user's calendar output 4000 (discloses obtaining schedules of a user) generated by the data aggregator and processor 1060. A travel activity 5010 to Tokyo is scheduled into the calendar 4000);
and outputting, based on a content of a first schedule among the schedules of the user, a proposal for an action of the user to change his or her mood in a first free time in which the user has no schedule immediately before the first schedule (Id., ¶ 15, Preferably, determining a suitable appointment for a new activity comprises determining an available time between a current time and a next appointment start time; and determining whether the available time is sufficient for an activity, preferably a wellbeing promoting activity (discloses proposing an activity in a first free time)), (Id., ¶ 16, Preferably, determining a suitable appointment for a new activity comprises determining if an available time is within an activity-free period. Preferably, the activity-free period is determined in dependence on the user data, and preferably biometric data. Preferably, an activity-free period can be entered into the user calendar through user interaction), (Id., ¶¶ 250-252, The invention may, for example, be used for such purposes as: [0251] to (passively) feedback mood information directly to the user, thereby informing the user of a mood they may not be aware they are experiencing, such as through choice of audio/visual entertainment; [0252] to (actively) seek to alter one or more aspects of the user's present or future behaviour and/or environment in response to the user mood, thereby acting to accommodate or change the mood of the user (discloses suggesting activity to change a user’s mood)), (Id., ¶ 171, the user has time in his or her calendar before the next appointment, and the calendar determines that the user has not taken many steps that day; the calendar determines a park near to the GPS location of the user's device, and suggests a walk in the park to the user and provides directions to the park. In another example, the user's surrounding temperature is detected to be high, in response to which the calendar tool suggests places where cold drinks are available).


Regarding claims 10-14, these claims recite limitations substantially similar to those in claim 2-6, respectively and are rejected for the same reasons as stated above.

Regarding claim 17, Karsten anticipates … A system including a server configured to perform: obtaining schedules of a user (Karsten, ¶ 8, FIG. 8 shows an exemplary graphical user interface (GUI) illustrating a user's calendar output 4000 (discloses obtaining schedules of a user) generated by the data aggregator and processor 1060. A travel activity 5010 to Tokyo is scheduled into the calendar 4000), (Id., ¶ 108, The input data 1010 is received and collated by a data aggregator and processor 1060, comprising various interconnected servers (as illustrated in FIGS. 4 and 5), arranged to compile and analyse the input data 1010. In part, the role of the data aggregator and processor 1060 is to generate actions, triggers or prompts based on the analysed data for users, which are communicated to users via devices 1070, mobile applications 1080 and/or browsers 1090 (via an online web portal, to which users have access));
and transmitting to a terminal of the user, based on a content of a first schedule among the schedules of the user, a proposal for an action of the user to change his or her mood in a first free time in which the user has no schedule immediately before the first schedule. (Id., ¶ 15, Preferably, determining a suitable appointment for a new activity comprises determining an available time between a current time and a next appointment start time; and determining whether the available time is sufficient for an activity, preferably a wellbeing promoting activity (discloses proposing an activity in a first free time)), (Id., ¶ 16, Preferably, determining a suitable appointment for a new activity comprises determining if an available time is within an activity-free period. Preferably, the activity-free period is determined in dependence on the user data, and preferably biometric data. Preferably, an activity-free period can be entered into the user calendar through user interaction), (Id., ¶¶ 250-252, The invention may, for example, be used for such purposes as: [0251] to (passively) feedback mood information directly to the user, thereby informing the user of a mood they may not be aware they are experiencing, such as through choice of audio/visual entertainment; [0252] to (actively) seek to alter one or more aspects of the user's present or future behaviour and/or environment in response to the user mood, thereby acting to accommodate or change the mood of the user (discloses suggesting activity to change a user’s mood)), (Id., ¶ 171, the user has time in his or her calendar before the next appointment, and the calendar determines that the user has not taken many steps that day; the calendar determines a park near to the GPS location of the user's device, and suggests a walk in the park to the user and provides directions to the park. In another example, the user's surrounding temperature is detected to be high, in response to which the calendar tool suggests places where cold drinks are available), (Id., ¶ 108, The input data 1010 is received and collated by a data aggregator and processor 1060, comprising various interconnected servers (as illustrated in FIGS. 4 and 5), arranged to compile and analyse the input data 1010. In part, the role of the data aggregator and processor 1060 is to generate actions, triggers or prompts based on the analysed data for users, which are communicated to users via devices 1070, mobile applications 1080 and/or browsers 1090 (via an online web portal, to which users have access)).

Regarding claims 18-19, these claims recite limitations substantially similar to those in claim 2-3, respectively and are rejected for the same reasons as stated above.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Karsten in view of Orenstein et al., U.S. Publication No. 2015/0324751 [hereinafter Orenstein].

Regarding claim 7, Karsten anticipates …The information processing apparatus according to claim 1…
While suggested in at least Fig. 2 and related text, Karsten does not explicitly disclose …wherein the controller performs: proposing to perform an exercise without movement as the proposal for the 24action of the user to change his or her mood in the first free time when the length of the first free time is less than a predetermined period of time.
However, Orenstein discloses …wherein the controller performs: proposing to perform an exercise without movement as the proposal for the 24action of the user to change his or her mood in the first free time when the length of the first free time is less than a predetermined period of time (Orenstein, ¶ 353, the system may determine potential locations where the activity may be performed. For example, the system may use a current location of the user, and accordingly determine potential locations for the activity which are within a predefined distance from the current location. The current location may be user-inputted (e.g., by the user entering her current zip code or city and state) or may be found using, e.g., a GPS location capabilities of a mobile device. The predefined distance may be applied based on a maximum allowable travel time or other travel threshold (discloses predetermined time threshold) for a current location of the user. This travel threshold may be set by default or may be user-configurable), (Id., ¶ 362, a user may configure and otherwise employ an embodiment of system without providing a specified activity, i.e., so that the system may make recommendations based on the configurations and other data. As another example use, a user may use an embodiment of the system and methods described herein by specifying an activity, e.g., toward scheduling a run or a series of runs. In the latter example, the user may want to run, e.g., 3 miles, but not know when would be the optimal window (and potentially location) to run these 3 miles. Thus, the user would provide input that the activity is “running”. Responsive to that input, the system may determine when the user has time slots available long enough to run 3 miles. That is, using the user's average pace from past runs and/or an average pace for runners of the same age and experience of the user, the system may determine that it will take the user approximately 30 minutes to run 3 miles and accordingly the system will look for 30 minute windows in which to schedule the run (and any necessary buffer on either side of the run as described herein). Additionally or alternatively, the system may determine a location for the user to perform the activity (e.g., running). For example, the system may use GPS location capabilities of a mobile device to determine the user's current location, and thus only schedule a run for a location near that current location for any time slots in the near future), (Id., ¶ 371, some embodiments may simply use the current location of the user or a default location of the user, and thus may return a time to perform the recommended activity based on the scheduled events of the user and/or a weather/conditions forecast for that current or default location (discloses proposal to exercise at a current location (i.e. without movement)).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the exercise and mood elements of Karsten to include the exercise without movement elements of Orenstein in the analogous art of monitoring fitness using a mobile device.
 The motivation for doing so would have been to provide a method to “to help the individual improve and achieve greater progress” (Orenstein, ¶ 134), wherein such improvements would benefit Karsten’s method which seeks to help improve an individual’s health by “determining whether the available time is sufficient for an activity, preferably a wellbeing promoting activity” [Orenstein, ¶ 134; Karsten, ¶ 15].

Regarding claims 15 and 20, these claims recite limitations substantially similar to those in claim 7, and are rejected for the same reasons as stated above.

	

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Karsten in view of Saito, U.S. Publication No. 2019/0139440 [hereinafter Saito].

Regarding claim 8, Karsten anticipates …The information processing apparatus according to claim 1…
Karsten further anticipates …wherein the controller performs: detecting a parameter correlated with a degree of fatigue of the user (Id., ¶ 160, The identification of travel arrangement information 4060 and the step 4070 of determining further scheduling actions is performed subject to the user's rules 4080 for handling automatic processes. Such exemplary rules include: [0161] Book features of flight depending on the users biometrics, e.g. if tired or stressed book business class).
While suggested in at least Fig. 2 and related text, Karsten does not explicitly disclose …and outputting the proposal for the action of the user to change his or her mood in the first free time when the degree of fatigue of the user is equal to or greater than a threshold value
However, Saito discloses …and outputting the proposal for the action of the user to change his or her mood in the first free time when the degree of fatigue of the user is equal to or greater than a threshold value (Saito, ¶ 141, FIG. 12 shows the processing flow for obtaining with a cell phone the pupil's conformity to light, or in other words stress data, which is a type of lifestyle factor information. First, the filming of a video is started through the video ON step (S1201). At this time, the pupil must be filmed. A configuration for filming the pupil is conceivable in which, for example, image recognition technology is used to notify the user by sound or the like that the pupil is being filmed. Next is a light ON step (S1202). This is step in which the amount of light is increased to cause the pupil to constrict. The lighting function of a smartphone or the like can be used. Next, a pupil recognition step for measuring the pupil (S1203), and a pupillary change computation step (S1204) are performed, and the time from when a prescribed constriction of the pupil is observed until the pupil becomes stable, or the constriction time until a predetermined percentage of constriction, or the constriction time until a predetermined size is reached is measured, and converted to a stress value (stress data) (discloses threshold level). These steps are performed by the lifestyle factor information acquisition unit of the cancer prevention/improvement advice device. Furthermore, the data is accumulated by the lifestyle factor information accumulation unit, output as shown by FIG. 10 for example, and used in the selection of advice. For example, for a case in which it has been determined on the basis of advice selection rules that the stress level during the most recent one week period was high, advice such as “How about slowly relaxing in a nice bath today” is selected and output from the advice output unit), (Id., ¶ 100, Examples of advice relating to exercise include the following. “After today's meal, you're going to feel tired in about 30 minutes, so how about going for a light walk? (discloses suggestion to improve mood)” “Today's weather is good, so how about walking to the next train station?” “It's rainy today, so how about walking in underground passages?” “It looks like you have free time today. Consider visiting the nearby tourist spots.” “The Kasai Rinkai Park isn't crowded today. How about taking a walk through the aquarium and park?” “Will you help the kids practice jumping rope?” “The sports gym is holding a weight training practice today. Let's participate!”).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the exercise and mood elements of Karsten to include the exercise without fatigue suggestion elements of Saito in the analogous art of lifestyle improvement devices (Saito, ¶ 14).
 The motivation for doing so would have been to provide an improved method to “check for the presence of any deviations in everyday meals, exercise, and sleep patterns and for the presence or lack of stress, that changes in biological data such as body weight and blood pressure be verified…” such “…that improvements be made and continued a little at a time” (Saito, ¶ 12), wherein such improvements would benefit Karsten’s method which seeks to help improve an individual’s health by “determining whether the available time is sufficient for an activity, preferably a wellbeing promoting activity” [Saito, ¶ 12; Karsten, ¶ 15].

Regarding claim 16, this claim recites limitations substantially similar to those in claim 8, and is rejected for the same reasons as stated above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kinnunen et al., U.S. Publication No. 2018/0042540 discloses a method and system for assessing a readiness score of a user.
	Kumar et al., U.S. Publication No. 2017/0091422 discloses a personalized health care plan creation and monitoring based on medical and lifestyle conditions.
	Makesth, U.S. Patent No. 10,092,772 discloses a system and method for treating patients in a controlled setting.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D BOLEN whose telephone number is (408)918-7631. The examiner can normally be reached Monday - Friday 8:00 AM - 5:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patty Munson can be reached on (571) 270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS D BOLEN/               Examiner, Art Unit 3624                                                                                                                                                                                         /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624